DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. The Amazon.com listing of the Moto Onfire motorcycle fairing lists the date the device was first available as August 20, 2016. The listing is attached and is listed on the attached Notice of References cited.  The listing is hereafter referred to as “Moto Onfire”.   
	Re claim 1, Moto Onfire discloses a motorcycle fairing, comprising a fairing body having a mounting surface for mounting an audio speaker, the fairing body defining an internal space (the space between the internal and external wall portion) for accommodating a portion of the speaker, an external wall portion, and an internal wall configured, along with the external wall portion, to seal the internal space (see the annotated figure 1 below).

    PNG
    media_image1.png
    770
    1069
    media_image1.png
    Greyscale

	Re claim 2, the fairing body further comprises an upper edge that extends in an inboard-to-outboard direction in a forward-to-rearward direction (see the annotated figure 1 below).
	Re claim 3, a mounting groove is on a front surface of the fairing body (see the annotated figure 2 below).
	Re claim 4, a cap that covers the mounting groove (see the annotated figure 2 below).

    PNG
    media_image2.png
    610
    1057
    media_image2.png
    Greyscale

	Re claim 5, the fairing body comprises an inboard upper portion and an inboard lower portion that define an open space therebetween (see the annotated figure 1 above).
	Re claim 6, the inboard upper portion defines a truncated airfoil (see the annotated Figure 1 above).
	Re claim 7, Moto Onfire discloses a motorcycle fairing, comprising a fairing body having an upper portion, wherein the upper portion defines an inboard portion and an outboard portion, wherein an upper surface of the inboard portion is positioned below an upper surface of the outboard portion; an edge defined by the upper surface of the outboard portion, wherein the upper surface slopes downward on each side of the edge, and wherein the edge extends in an inboard-to-outboard direction in a forward-to-rearward direction.  See the annotated Figure 3 below.

    PNG
    media_image3.png
    755
    1162
    media_image3.png
    Greyscale

	Re claim 8, a mounting groove on a front surface of the fairing body.
	Re claim 9, a cap covers the mounting groove.
	Re claim 10, the fairing body comprises an inboard upper portion and an inboard lower portion that define an open space therebetween. See the annotated Figure 3 above.
	Re claim 11, the inboard upper portion defines a truncated airfoil.  See the annotated Figure 3 above.
	Re claim 12, Moto Onfire discloses a motorcycle fairing, comprising a fairing body having an upper portion, wherein the upper portion defines an inboard portion and an outboard portion, wherein an upper surface of the inboard portion is positioned below an upper surface of the outboard portion; wherein the inboard portion defines an airfoil shape. See the annotated Figure 3 above.

	Re claim 14, a mounting groove is on a front surface of the fairing body.  See the annotated Figure 2 above.
	Re claim 15, a cap covers the mounting groove.  See the annotated Figure 2 above.
	Re claim 16, the fairing body comprises an inboard lower portion, wherein the inboard portion of the upper portion and the inboard lower portion define an open space therebetween. See the annotated Figure 3 above.
	Re claim 17, the inboard upper portion defines a truncated airfoil. See the annotated Figure 3 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle fairing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
December 4, 2021